Conviction is for attempted burglary, punishment being four years in the penitentiary.
This is a companion case to Morales v. State (No. 9433, this day decided). Appellant is supposed to have been the other Mexican referred to in Morales' case, and claimed by Brandenburg (an accomplice witness) to have been acting with him and Morales in the attempted burglary. The facts in the present case are practically identical with those developed in the Morales case, and which appear in that opinion. For the reasons therein stated the same disposition is called for in this case as was made in Morales' case.
The judgment is reversed and the cause remanded.
Reversed and remanded.